       _,_,:,,
    '~:;~:r ,t;
    A0-245B (Rev. 02/08/2019) Judg1nent iri a Criminal Petty Case (Modified)                                                                        Page 1 ofl   3\
                                         '          \   ',   '                 ,_.;

                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                      v.                                                 (For Offenses Co111mitted On or After Noven1ber 1, 1987)


                       Guillermo Martinez-Dominguez                                      Case Number: 3:19-mj-21466

                                                                                         Russom Gebreab
                                                                                         Defendant's Attorney


    REGISTRATION NO. 84320298

    THE DEFENDANT:
     lZl pleaded guilty to count( s) 1 of Complaint
                                                ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




      D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                     Nature of Offense                                                                    Count Number(s)
    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                          I
i
'     D The defendant has been found not guilty on count(s)                           ~~~~~~~~~~~~~~~~~~-




      D Count(s)          ~~~~~~~~~~~~~~~~~~
                                                                                          dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                     G TIME SERVED
      lZl Assessment: $10 WAIVED lZl Fine: WAIVED
      IZSI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or rernGval.
      D Court recommends defendant be deported/removed with relative,                             charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, March 28, 2019
                                                                                       Date of Imposition of Sentence
                                                                  --------.,                / 7

     Received
                                                                 F~~-ED                // hifr
                       ~nu=s=,-~.~~~~-+--~-
                                                             · MAR 2 8 2019
                                                 CLERK, U.S. DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                              BY                       DEPUTY
     Clerk's Office Copy                                                                                                               3:19-mj-21466
